Per Curiam.
By signing judgment against one defendant only, the other was irrevocably released; and no measure taken to bring him in again could he successful. Such is>the principle of Williams v. M’Fall, 2 Serg. & Rawle 280, and Bellyhoover v. The Commonwealth, 1 Watts 126, and it is immediately applicable to a joint action like the present. The subsequent judgment was, therefore, incurably irregular; and taking it not to be already void, it is entirely distinct from the other. The precedent one, if rendered in form, would-be that the plaintiff recover his debt of the principal only; *333and how it could open to let in an additional party, has not been explained. The subsequent judgment, also, would be that the plaintiff recover of the surety without reference to the principal who' had been disposed of before. How, then, could a clerk making out a formal exemplification of the record, consolidate these two so as to make one ideo consideratum esi serve for both? If the judgment were one, it could have but one date; and would it relate to 1818 when the first part of it was rendered, or to 1822, the period of the second? There were, in fact, two distinct judgments; and the record was consequently untruly described in the scire facias. The last of the two cannot be proceeded on in any shape, for it would be as incongruous to have distinct executions as to have distinct branches of a judgment.
Judgment affirmed.